            Case 5:20-cv-00352-G Document 1 Filed 04/15/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA

     (1) HALEE J. LIMKEE                            )
                                                    )
                              Plaintiff,            )
                                                    )   Case No. CIV-20-352-G
     vs.                                            )
                                                    )   Oklahoma County Case No.
     (1) THE HOME DEPOT, INC.                       )   CJ-2020-1300
         A foreign for-profit business corporation, )
     (2) CORPORATON A,                              )   JURY TRIAL DEMANDED
     (3) CORPORATION B,                             )
     (4) CORPORATION C,                             )
     (5) JOHN DOE 1,                                )
     (6) JOHN DOE 2, and                            )
     (7) JOHN DOE 3.                                )
                                                    )
                              Defendants.           )

                                 NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1441, et seq., Defendant, The Home Depot, Inc., hereby

gives notice of the removal of this action captioned Halee J. Limke v. The Home Depot,

INC. A foreign for-profit business corporation, CORPORATIONS A, B, and C, and JOHN

DOES 1, 2, and 3, Case No. CJ-2020-1300, from the District Court in and for Oklahoma

County, State of Oklahoma, to the United States District Court for the Western District of

Oklahoma. In support of this Notice of Removal, Defendants state as follows:

I.      GROUNDS FOR REMOVAL – DIVERSITY JURISDICTION

        Defendants remove the above-referenced state court action to this Honorable Court

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 because this action is a civil action

involving an amount in controversy exceeding $75,000 between parties with complete

diversity of citizenship. See 28 U.S.C. § 1332(a) (providing that district courts have

                                               1
           Case 5:20-cv-00352-G Document 1 Filed 04/15/20 Page 2 of 6



original jurisdiction where: (1) the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and (2) is between citizens of different States.)

II.    PLEADINGS, PROCESS AND REQUIRMENTS FOR REMOVAL

1.     On March 5th, 2020, Plaintiff Halee Limke, commenced this civil action by filing a

       Petition, Case Number CJ-2020-1300, in the District Court in and for Oklahoma

       County, Oklahoma. A copy of the docket sheet of this action is attached to this

       Notice as Exhibit 4.

2.     In this action, the Plaintiff, Halee Limke, alleges as follows: “on or about October

       14, 2019 at 700 Penn Lane in Moore, Oklahoma…Defendants were negligent in

       operating machinery, negligently entrusted machinery to an unqualified, untrained,

       and/or negligent operator acting as Defendant Home Depot’s agent, and/or

       negligently hired, trained, and/or retained Defendant Corporations and/or John Doe

       causing injury to Plaintiff.” See Exhibit 2, Petition at ¶ 1. Plaintiff further alleges

       that she was injured as a result of this negligence. See Exhibit 2, Petition at ¶ 2.

       Plaintiff “prays for judgment against Defendants … in an amount in excess of

       Seventy-Five Thousand Dollars and no/100s ($75,000) plus interest, costs and

       attorney’s fees.” See Exhibit 2.

3.     On March 16th, 2020, Defendant, Home Depot, Inc., was served by certified mail

       with a copy of Plaintiff’s Petition and Summons. The Certificate of Service is

       attached to this Notice as Exhibit 3.




                                               2
           Case 5:20-cv-00352-G Document 1 Filed 04/15/20 Page 3 of 6



4.     This Notice of Removal is timely filed because Defendant filed this Notice within

       thirty (30) days after Plaintiff’s Petition was served on Defendant. 28 U.S.C. §

       1446(b)(1).

5.     Since this action is pending in the District Court in and for Oklahoma County, State

       of Oklahoma, venue properly lies in the United States District Court for the Western

       District of Oklahoma. 28 U.S.C. § 1441(a).

6.     Written notice of the filing of this Notice of Removal will be given promptly to the

       Plaintiff, and a copy of the Notice of Removal will be filed with the Clerk of the

       District Court in and for Oklahoma County, Oklahoma as required by 28 U.S.C. §

       1446(d).

7.     Pursuant to 28 U.S.C. 1446(a), copies of all process and pleadings served upon

       Defendant in this action are attached to this Notice as Exhibits 1-3. Pursuant to

       LCvR 81.2, a copy of the docket sheet of this action is attached as Exhibit 4, and all

       other documents filed in this action, including any motions pending before the state

       court at the time of removal are attached.

8.     Pursuant to 28 U.S.C. §1446(b)(2), all Defendants who have been properly joined

       and served join in and consent to the removal of this action.

III.   THE REQUIREMENTS OF DIVERSITY JURISDICTION ARE MET

       A defendant seeking to remove a case to federal court must file in the federal forum

a notice of removal “containing a short and plain statement of the grounds for removal.”

28 U.S.C. § 1446(a). By design, Section 1446(a) tracks the general pleading requirement

stated in Rule 8(a) of the Federal Rules of Civil Procedure. See 14C C. Wright, A. Miller,

                                             3
           Case 5:20-cv-00352-G Document 1 Filed 04/15/20 Page 4 of 6



E. Cooper, & J. Steinman, Federal Practice and Procedure § 3733, pp. 639–641 (4th ed.

2009) (“Section 1446(a) requires only that the grounds for removal be stated in ‘a short

and plain statement’—terms borrowed from the pleading requirement set forth in Federal

Rule of Civil Procedure 8(a).”).

          a.     The amount in controversy exceeds $75,000.

       Under 28 U.S.C. § 1332(a), the district courts shall have original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between citizens of different States. In this action,

the Plaintiff has stated that she seeks a judgment against Defendants “in an amount in

excess of Seventy-Five Thousand Dollars and no/100s ($75,000), plus interest, costs and

attorney’s fees.” See Exhibit 2.

          b.     There is complete diversity of citizenship.

       This action is between parties with complete diversity of citizenship. Diversity of

citizenship exists where the matter in controversy is between citizens of different States.

28 U.S.C. § 1332(a). A corporation for purposes of 28 U.S.C. § 1332(a) is considered a

citizen of every State by which it has been incorporated and of the State where it has its

principal place of business. 28 U.S.C. § 1332(c).

       In this case, the Plaintiff is a citizen of Oklahoma. As asserted in the Petition,

Defendant, The Home Depot, Inc., is a foreign corporation and a company doing business

in Oklahoma County, Oklahoma. See Exhibit 2. Defendant, The Home Depot, Inc., is thus

not a citizen of Oklahoma, but is instead a Delaware corporation with its principal place of

business in Georgia. Defendants, John Doe Corporations A, B, and C and John Does 1, 2,

                                             4
           Case 5:20-cv-00352-G Document 1 Filed 04/15/20 Page 5 of 6



and 3, should be disregarded. 28 U.S.C.A. § 1441(b)(1) (“In determining whether a civil

action is removable on the basis of the jurisdiction under section 1332(a) of this title, the

citizenship of defendants sued under fictitious names shall be disregarded.”). Therefore,

there is complete diversity of citizenship. 28 U.S.C. § 1332(a).

IV.    CONCLUSION

       This Court has diversity jurisdiction over this proceeding pursuant to 28 U.S.C. §

1441(a) since the amount in controversy exceeds the jurisdictional limit of $75,000,

exclusive of interest and costs, and complete diversity of citizenship exists between

Plaintiff and Defendants. All Defendants who have been properly joined and served

consent to this removal. Defendants have complied with the procedural requirements of

28 U.S.C. § 1446, the Federal Rules of Civil Procedure, and the Local Rules of the Western

District of Oklahoma, which govern removal from state court.

       WHEREFORE, Defendant, The Home Depot, Inc., removes the action captioned

Halee J. Limke v. The Home Depot, INC. A foreign for-profit business corporation,

CORPORATIONS A, B, and C, and JOHN DOES 1, 2, and 3, Case No. CJ-2020-1300,

from the District Court in and for Oklahoma County, State of Oklahoma, to the United

States District Court for the Western District of Oklahoma.

       JURY TRIAL DEMANDED.

                                                  Respectfully submitted,


                                                  s/ Benjamin D. Reed
                                                  Ben Reed, OBA #22696
                                                  breed@bestsharp.com
                                                  BEST & SHARP

                                             5
            Case 5:20-cv-00352-G Document 1 Filed 04/15/20 Page 6 of 6



                                                     Williams Center Tower 1
                                                     One West Third Street, Suite 900
                                                     Tulsa, OK 74103
                                                     Telephone: (918) 582-1234
                                                     Facsimile: (918) 585-9447
                                                     Attorney for Defendant,
                                                     The Home Depot, Inc., a foreign
                                                     for-profit corporation


                              CERTIFICATE OF MAILING

       I hereby certify that on 15th day of April, 2020, I electronically transmitted the foregoing
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
Electronic Filing to the following ECF registrants (names only are sufficient):


 James J. Taylor, OBA #8867
 Kevin S. Locke, OBA #14769
 Thomas B. Corbin, OBA #16445
 Andrea R. Clinger, OBA #31910
 TAYLOR, LUCAS, LOCKE & CORBIN
 1132 N. Broadway Drive
 Oklahoma City, OK 73103
 (405) 232-8585 Telephone
 (405) 232-8588 Facsimile
 andi.clinger@taylorlucas.com
 stacy.brooks@taylorlucas.com
 Attorneys for Plaintiff

                                                     s/ Benjamin D. Reed




                                                6
